
	
		III
		111th CONGRESS
		2d Session
		S. RES. 565
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 24, 2010
			Mr. Merkley (for
			 himself, Mr. Franken,
			 Mr. Brown of Ohio,
			 Mr. Begich, Mr.
			 Kerry, Mr. Wyden,
			 Mrs. Shaheen, Ms. Cantwell, Mrs.
			 Feinstein, Mrs. Boxer,
			 Ms. Mikulski, Mrs. Murray, and Mrs.
			 Gillibrand) submitted the following resolution; which was referred
			 to the Committee on Health, Education,
			 Labor, and Pensions
		
		RESOLUTION
		Supporting and recognizing the achievements
		  of the family planning services programs operating under title X of the Public
		  Health Service Act.
	
	
		Whereas
			 2010 marks the 40th anniversary of the family planning services programs
			 operating under title X of the Public Health Service Act which has for 40 years
			 provided low-income people in the United States access to contraceptive
			 services, supplies, and information regardless of their ability to pay for
			 these services;
		Whereas
			 a 2009 report from the Institute of Medicine echoed the Centers for Disease
			 Control and Prevention’s finding that, family planning is one of the
			 most significant public health achievements of the twentieth
			 century;
		Whereas
			 the family planning services programs operating under title X are the only
			 dedicated source of Federal funding for family planning services in the United
			 States;
		Whereas, in 2008, 17,400,000 people were in
			 need of publicly funded services and supplies;
		Whereas, in 2008, title X-funded family
			 planning providers worked tirelessly to serve over 5,000,000 low-income men and
			 women;
		Whereas
			 publicly supported family planning services, such as those provided by title X,
			 help to prevent 1,500,000 unintended pregnancies each year;
		Whereas
			 the contribution of family planning services in assisting women in the planning
			 and spacing of their pregnancies is linked to a reduction in infant
			 mortality;
		Whereas
			 every dollar spent to provide services in the nationwide network of publicly
			 funded family planning clinics saves $3.74 in Medicaid-related costs;
		Whereas
			 title X funds allow health centers to provide an array of confidential
			 preventive health services, including contraceptive services, pelvic exams,
			 pregnancy testing, screening for cervical and breast cancer, screening for high
			 blood pressure, anemia, and diabetes, screening for STDs, including HIV, basic
			 infertility services, health education, and referrals for other health and
			 social services;
		Whereas, in 2008, title X centers provided
			 over 2,200,000 Pap tests and over 2,300,000 clinical breast exams; and
		Whereas
			 women who have access to family planning services have better health outcomes:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges the family planning services
			 programs operating under title X of the Public Health Service Act as a critical
			 component of the United States public health care system, providing
			 high-quality family planning services and other preventive health care to
			 low-income or uninsured individuals who may otherwise lack access to health
			 care;
			(2)recognizes family planning providers at
			 Title X health centers who work tirelessly to provide quality care to millions
			 of low-income women and men in the United States; and
			(3)supports the mission of the family planning
			 services programs operating under title X which provide men and women the
			 opportunity to maintain their reproductive health which contributes to the
			 health, social, and economic well-being of families in the United
			 States.
			
